United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
M.L., Appellant
and
U.S. POSTAL SERVICE, MORGAN
PROCESSING & DISTRIBUTION CENTER,
New York, NY, Employer
__________________________________________

)
)
)
)
)
)
)
)
)

Appearances:
Appellant, pro se
Office of Solicitor, for the Director

Docket No. 11-1500
Issued: September 24, 2012

Case Submitted on the Record

DECISION AND ORDER
Before:
RICHARD J. DASCHBACH, Chief Judge
ALEC J. KOROMILAS, Alternate Judge
MICHAEL E. GROOM, Alternate Judge

JURISDICTION
On June 13, 2011 appellant filed a timely appeal of the May 3, 2011 merit decision of the
Office of Workers’ Compensation Programs (OWCP) which denied modification of its loss of
wage-earning capacity determination. Pursuant to the Federal Employees’ Compensation Act1
(FECA) and 20 C.F.R. §§ 501.2(c) and 501.3, the Board has jurisdiction over the merits of this
case.
ISSUE
The issue is whether appellant established that modification of OWCP’s February 28,
2008 loss of wage-earning capacity determination is warranted.
On appeal, appellant contends that she is entitled to wage-loss compensation due to the
reduction of her work hours pursuant to the National Reassessment Process (NRP).

1

5 U.S.C. § 8101 et seq.

FACTUAL HISTORY
OWCP accepted that on December 19, 2006 appellant, then a 52-year-old small parcel
bundle sorter machine operator, sustained a fracture of the tarsal and metatarsal bones of the left
foot as a result of her work duties. She stopped work on the date of injury.
In a June 5, 2007 disability certificate, Dr. Louis C. Rose, an attending Board-certified
orthopedic surgeon, advised that appellant could return to light/limited-duty work with
restrictions. Appellant could not stand or walk more than 30 minutes or lift, pull or push more
than 10 pounds.
Appellant returned to work in a full-time modified manual clerk position effective
June 11, 2007 based on physical restrictions set forth by Dr. Rose. The modified manual clerk
position required sorting letters. The physical requirements included the ability to manually sort
letters and box mail and no standing, walking more than 30 minutes and lifting, pulling or
pushing more than 10 pounds.
On February 28, 2008 OWCP issued a decision finding that appellant’s actual earnings in
the full-time modified manual clerk position fairly and reasonably represented her loss of wageearning capacity. It noted that she worked more than 60 days in the modified position. OWCP
reduced appellant’s compensation to zero as her actual earnings exceeded the current wages of
her date-of-injury position.
On March 4, 2009 appellant accepted the employing establishment’s job offer for a
full-time modified clerk position which reflected a change in her physical restrictions. The
position required her to box mail. The physical requirements of the position involved lifting
letters weighing less than five pounds and sitting.
By letter dated May 27, 2010, the employing establishment advised appellant that it could
no longer provide her with full-time limited-duty work within her restrictions pursuant to NRP.
Appellant accepted a modified clerk position for six hours per day effective May 27, 2010. The
position involved sorting and boxing mail.
On June 8 and 20 and July 5 and 19, 2010 appellant filed claims for partial wage-loss
compensation (Form CA-7) for two hours a day from May 27 to July 17, 2010 as a result of a
reduction in his work hours under NRP. In time analysis CA-7a forms dated June 16, July 9 and
25, and August 20, 2010 and signed by employing establishment officials, she claimed time loss
from work during the stated period due to a reduction in her work hours under NRP.
By letter dated June 25, 2010, OWCP noted that appellant had filed a claim for wage-loss
compensation due to the withdrawal of specified hours for her limited-duty position effective
May 27, 2010. It informed her of the requirements for establishing modification of an
established loss of wage-earning capacity determination and requested that she submit
supporting evidence, including a rationalized medical opinion, within 30 days.
In a July 8, 2010 letter, appellant contended that OWCP’s 2008 loss of wage-earning
capacity determination was erroneous as her limited-duty position was not a part of the

2

employing establishment’s authorized complement. It was a makeshift position created solely
for her. Also, the position was never available for bid or application by any other employee.
On August 20, 2010 appellant filed a Form CA-7 for partial wage-loss compensation for
two hours a day from July 20 through 23 and August 11 through 14, 2010. In a Form CA-7a of
the same date and signed by an employing establishment official, she claimed time loss from
work during the stated period due to a reduction in her work hours under NRP.
On September 10, 2010 appellant requested a review of the written record before an
OWCP hearing representative regarding the February 28, 2008 loss of wage-earning capacity
decision.
In a September 30, 2010 decision, OWCP’s Branch of Hearings and Review denied
appellant’s request for a review of the written record on the grounds that it was not timely filed
within 30 days of the February 28, 2008 decision.2
On October 12 and 25, 2010 appellant filed CA-7 forms for partial wage-loss
compensation for two hours per day from September 28 through October 23, 2010 as a result of a
reduction in her work hours under NRP. In a Form CA-7a dated October 25, 2010 and signed by
an employing establishment official, she claimed time loss from work during the stated period
due to a reduction in her work hours under NRP.
In a November 10, 2010 decision, OWCP denied appellant’s claims for wage-loss
compensation from May 25 to October 23, 2010. It found that she did not show that the original
loss of wage-earning capacity determination was in error, that she had been vocationally
rehabilitated or a material change in her accepted condition.
On December 6, 2010 appellant requested an oral hearing.
In a May 3, 2011 decision, OWCP’s hearing representative affirmed the November 10,
2010 decision, finding that appellant failed to establish that modification of the February 28,
2008 loss of wage-earning capacity determination was warranted.
LEGAL PRECEDENT
FECA provides compensation for the disability of an employee resulting from personal
injury sustained while in the performance of duty.3 When an employee cannot return to the dateof-injury job because of disability due to work-related injury or disease, but does return to
alternative employment with an actual wage loss, OWCP must determine whether the earnings in

2

The Board notes that it appears that OWCP inadvertently stated in the September 30, 2010 decision that it was
denying appellant’s untimely request for an oral hearing rather than her untimely request for review of the written
record as she clearly indicated with a checkmark on her appeal request form that she desired a review of the written
record.
3

5 U.S.C. § 8102(a).

3

the alternative employment fairly and reasonably represent the employee’s wage-earning
capacity.4
Once wage-earning capacity is determined, a modification of such determination is not
warranted unless there is a material change in the nature and extent of the injury-related
condition, the employee has been retrained or otherwise vocationally rehabilitated, or the original
determination was, in fact, erroneous. These are the customary criteria for modification, and the
burden of proof is on the party attempting to show that modification of the determination is
warranted.5
FECA Bulletin No. 09-05, however, outlines OWCP procedures when limited-duty
positions are withdrawn pursuant to NRP. If, as in the present case, a formal wage-earning
capacity decision has been issued, OWCP must develop the evidence to determine whether a
modification of that decision is appropriate.6
ANALYSIS
After OWCP issued its formal loss of wage-earning capacity decision, the employing
establishment reassessed appellant’s rated position under NRP, resulting in a reduction of work
hours for her limited-duty position and claims for wage-loss compensation beginning
May 27, 2010. It analyzed the case under the customary criteria for modifying a loss of wageearning capacity determination, but did not acknowledge FECA Bulletin No. 09-05 or fully
follow the procedures outlined therein for claims, such as this, in which limited-duty positions
are withdrawn pursuant to NRP.
When a loss of wage-earning capacity decision has been issued, FECA Bulletin No.
09-05 requires OWCP to develop the evidence to determine whether a modification of the
decision is appropriate. To this end, FECA Bulletin No. 09-05 asks OWCP to confirm that the
file contain documentary evidence supporting that the position was an actual bona fide position.
It requires OWCP to review whether a current medical report supports work-related disability
and establishes that the current need for limited duty or medical treatment is a result of injuryrelated residuals, and to further develop the evidence from both the claimant and the employing
establishment if the case lacks current medical evidence.7
FECA Bulletin No. 09-05 states that OWCP, in an effort to proactively manage these
types of cases, may undertake further nonmedical development, such as requiring that the
employing establishment address in writing whether the position on which the loss of wageearning capacity determination was based was a bona fide position at the time of the rating and

4

Federal (FECA) Procedure Manual, Part 2 -- Claims, Reemployment: Determining Wage-Earning Capacity,
Chapter 2.814.7 (October 2009).
5

Daniel J. Boesen, 38 ECAB 556 (1987).

6

FECA Bulletin No. 09-05 (issued August 18, 2009).

7

Id. at §§ I.A.1-2.

4

to direct the employing establishment to review its files for contemporaneous evidence
concerning the position.8
As OWCP failed to follow the guidelines in FECA Bulletin No. 09-05, the Board will set
aside the May 3, 2011 decision and remand the case for further consideration. After proper
compliance with FECA Bulletin No. 09-05 guidelines and such further development as OWCP
deems necessary, it shall issue an appropriate decision on appellant’s entitlement to wage-loss
compensation beginning May 27, 2010.9
CONCLUSION
The Board finds that this case is not in posture for decision on whether modification of
OWCP’s February 28, 2008 loss of wage-earning capacity determination is warranted.
ORDER
IT IS HEREBY ORDERED THAT the May 3, 2011 decision of the Office of Workers’
Compensation Programs is set aside and the case remanded for further action.
Issued: September 24, 2012
Washington, DC

Richard J. Daschbach, Chief Judge
Employees’ Compensation Appeals Board

Alec J. Koromilas, Alternate Judge
Employees’ Compensation Appeals Board

Michael E. Groom, Alternate Judge
Employees’ Compensation Appeals Board

8

Id. at § I.A.3.

9

See M.E., Docket No. 11-1416 (issued May 17, 2012).

5

